IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0042-13


EX PARTE D'ANATE LEE SHAW, Appellant





ON STATE'S PETITION FOR DISCRETIONARY REVIEW
FROM THE SECOND COURT OF APPEALS

WICHITA  COUNTY



 Per curiam.

O R D E R

 


 Appellant filed a writ of habeas corpus seeking pretrial release pursuant to article
17.151 because the State was not ready for trial within 90 days of the beginning of his
detention.  The trial court denied relief.  The Court of Appeals reversed the ruling and
remanded to the trial court.  Ex parte Shaw,  ___S.W.3d___ (Tex. App.--Fort Worth No. 02-12-00116-CR, delivered December 21, 2012).  The State filed a petition for discretionary
review on January 11, 2013.
	On January 24, 2013, the Court of Appeals withdrew its opinion and issued another
opinion in its place.  Ex parte Shaw,  ___S.W.3d___ (Tex. App.--Fort Worth No. 02-12-00116-CR, delivered January 24, 2013).  This second opinion is not permitted since Rule 50
of the Texas Rules of Appellate Procedure was abolished on July 12, 2011.  Accordingly,
when a petition for discretionary review is filed, the appellate court loses authority to issue
an opinion.  See Garza v. State, 896 S.W.2d 192, 195 (Tex. Crim. App. 1995).
	The Court of Appeals' opinion issued on January 24, 2013, after the State had filed
its petition for discretionary review.  That opinion is not authorized by the Rules of Appellate
Procedure and the court did not have jurisdiction to issue that opinion.  See id.  Therefore,
the Court of Appeals' opinion issued on January 24, 2013, is ordered withdrawn, and the
original judgment and opinion of the Court of Appeals that issued on December 21, 2012,
is reinstated.
	Additionally, we refuse the State's petition for discretionary review filed on January
11, 2013.  We take no action on the State's amended petition received on February 25, 2013,
since that petition addresses an opinion that has been ordered withdrawn.

Filed:March 20, 2013
Publish